      Case 2:20-cv-00228-BSM Document 23 Filed 07/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

DOROTHEA BILLUPS                                                            PLAINTIFF

v.                        CASE NO. 2:20-CV-00228-BSM

NATIONWIDE MUTUAL
INSURANCE COMPANY                                                        DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 27th day of July, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
